Name: Commission Regulation (EC) No 1031/2004 of 27 May 2004 determining the allocation of export licences for certain milk products to be exported to the Dominican Republic under the quota referred to in Article 20a of Regulation (EC) No 174/1999
 Type: Regulation
 Subject Matter: trade policy;  America;  processed agricultural produce;  tariff policy
 Date Published: nan

 28.5.2004 EN Official Journal of the European Union L 190/12 COMMISSION REGULATION (EC) No 1031/2004 of 27 May 2004 determining the allocation of export licences for certain milk products to be exported to the Dominican Republic under the quota referred to in Article 20a of Regulation (EC) No 174/1999 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), Having regard to Commission Regulation (EC) No 174/1999 of 26 January 1999 laying down detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products (2), and in particular Article 20a(11) thereof, Whereas: HAS ADOPTED THIS REGULATION: Article 1 The quantities covered by export licence applications for the products referred to in Article 20a(3) of Regulation (EC) No 174/1999 submitted for the period 1 July 2004 to 30 June 2005 shall be multiplied by the following allocation coefficients:  0,659922 for applications submitted for the part of the quota referred to in Article 20a(4)(a) of Regulation (EC) No 174/1999,  0,296688 for applications submitted for the part of the quota referred to in Article 20a(4)(b) of Regulation (EC) No 174/1999. Article 2 This Regulation shall enter into force on 28 May 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6). (2) OJ L 20, 27.1.1999, p. 8. Regulation as last amended by Regulation (EC) No 597/2004 (OJ L 94, 31.3.2004, p. 42).